DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment filed July 23, 2021 has been entered. Claims 1-50 are cancelled. Claims 55 and 65 were amended. Claims 67-73 were newly added. Claims 51-54, 56, and 58-64 are withdrawn from consideration. Claims 55, 57, 65 and 67-73 are under consideration in this Office Action. 


Withdrawal of Claim Objection
3.	The objection if claim 65 for being dependent upon a cancelled claim is withdrawn in view of applicants; amendment.

Maintained Claim Objections
4.	Claim 65 is objected to because of the following informalities:  
Claim 65 fails to further limit the pneumococcal saccharide composition. Claim 65 merely refers to the intended use of the saccharide in regard to the “for use in the treatment or prevention of a disease caused by Streptococcus pneumonia infection”.  Therefore, the claim is object to and clarification is required to overcome the objection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 55, 65 and 67-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander et al., (US PG Pub 20090317412 published Dec. 2009; priority to June 2004) as evidenced by Ravenscroft et al., (Carbohydr Res  2017 Oct 10;450:19-29. Epub 2017 Aug 18).
The claims are drawn to a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units.

Alexander et al., provides conjugates of pan DR binding peptides with Streptococcus pneumoniae polysaccharides, and methods of preventing and Streptococcus pneumoniae infection with such conjugates [abstract].   Alexander et al., disclose compositions comprising a mixture of at least two Streptococcus pneumoniae capsular polysaccharides from different Streptococcus pneumoniae serotypes, wherein the capsular polysaccharide from each serotype is conjugated to a separate polypeptide comprising a pan DR binding peptide sequence [para. 0009].  The compositions comprise capsular polysaccharides from at least any five of the following serotypes including: 23A wherein each polysaccharide is conjugated to a separate polypeptide comprising the pan DR binding peptide sequence [para. 0027 and 0078].   Claims 2, 8 and 13 of Alexander et al., disclose compositions and methods reciting a mixture of at least two Streptococcus pneumoniae capsular polysaccharides from different Streptococcus pneumoniae serotypes, wherein the capsular polysaccharide from each serotype is conjugated to a separate polypeptide comprising a pan DR binding peptide sequence wherein the capsular polysaccharides is 23A. The capsular polysaccharide is purified from bacteria of each serotype and conjugated to the polypeptide. In some embodiments, capsular polysaccharide from each serotype is separately conjugated to a polypeptide comprising the pan DR peptide and the resulting conjugates are subsequently combined to form a mixture of conjugates [para. 0028]. 
A “carbohydrate epitope” as used herein refers to a carbohydrate structure, present as a glycoconjugate, e.g., glycoprotein, glycopeptide, glycolipid, and the like, or a polysaccharide, oligosaccharide, or monosaccharide against which an immune response is desired. The carbohydrate epitope may induce a wide range of immune responses. One of skill will recognize that various carbohydrate structures exemplified Streptococcus pnemoniae capsular polysaccharides [para. 0049].  Alexander et al., provides the conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae. The patent publication does not disclose the claimed chemical structure. However, the analytical methods concerning the serotypes of Streptococcus pneumoniae are so well established that there cannot be any doubt that the claimed structure is the same as the structure of the polysaccharide disclosed by Alexander et al.  Ravenscroft et al., provide evidence identifying the structure of the serotype 23A capsular polysaccharide is: →4)-β-D-Glcp-(1→3)-[[α-L-Rhap-(1→2)]-[Gro-(2→P→3)]-β-D-Galp-(1→4)]-β-L-Rhap-(1→. 
Additionally, Ravenscroft et al., teach the 1H NMR spectrum (Fig. 2B) shows signals for the 23A tetrasaccharide.  Thus, the pneumococcal saccharide comprises less than 500 repeat units, and comprises 2 to 20 repeat units.



Claim Rejections - 35 USC § 102
6.	Claims 55, 57, 65 and 67-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al., (WO2017173415 published Oct 2017; priority to March avenscroft et al., (Carbohydr Res  2017 Oct 10;450:19-29. Epub 2017 Aug 18).
The claims are drawn to a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units.
Forrest et al., disclose Saccharide-polypeptide conjugates, compositions containing these, methods of making and using the conjugates and compositions [abstract].  Forrest et al., disclose pharmaceutical composition, which can be in unit dose form, comprising a plurality of at least eight unique immunogenic saccharide-polypeptide conjugates each comprising individually a capsular polysaccharide, fragment thereof, or combination thereof conjugated to a polypeptide, wherein the capsular polysaccharide, fragment thereof, or combination thereof is from a unique Streptococcus pneumoniae serotype selected from a group consisting of 2, 6C, 8, 9N, 10A, 11A, 12F, 15A, 15B, 15C, 16F, 17F, 22F, 23 A, 23B, 24F, 24B, 31, 33F, 34, 35B, 35F, 38, and Serogroup 20 [para. 0003].  FIGURE 7 illustrates the projected expanded coverage provided by a Streptococcus pneumoniae polypeptide conjugate vaccine comprising Streptococcus pneumoniae serotypes 6C, 8, 9N, 10A, 11 A, 12F, 15A, 15B, 15C, 16F, 22F, 23A, 23B, 33F, and 35B (ePCV; LiffeyVax Serotypes) against invasive pneumococcal disease (IPD).  
By conjugating a saccharide to a polypeptide, the immune response to the saccharide can be enhanced by inducing a T cell dependent response. A saccharide alone may not stimulate T cells because, for example, a saccharide may not be loaded S. pneumonia [para. 0043].    A polypeptide can be conjugated to an immunogenic serotype 23A capsular polysaccharide or fragment thereof isolated from S. pneumonia [para. 0052].  CRM197 can be conjugated to an immunogenic serotype 23A capsular polysaccharide, fragment thereof, or combination thereof isolated from S. pneumonia [para. 0054]. Furthermore, Forrest et al., disclose numerous composition comprising S. pneumonia serotype 23A see [para. 0070].
	The conjugate polypeptide can be CRM197 , tetanus toxoid, a diphtheria toxoid, a cholera toxoid, pertussis toxoid, inactivated or mutant pneumococcal pneumolysin, pneumococcal surface protein A, pneumococcal adhesion protein A, pneumococcal lipoprotein PsaA, C5a peptidase group A or group B streptococcus, a non-typable H. influenzae P4 protein, a non-typable H. influenzae P6 protein, M catarrhalis uspA, a keyhole limpet haemocyanin (KLH), OMPC from N. meningitidis, the purified protein derivative of tuberculin(PPD), protein D from H. influenzae, PspA, or any fragment thereof [para. 0049]. The vaccine can be used as a prophylatic for disease caused by S. pneumoniae, such as meningitis, pneumonia, and severe invasive diseases associated with pneumococcal infection. The subject can be a human. The subject or human can be a subject or human in need thereof [para. 0079].
Forrest et al., provides the conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae. The publication does not disclose the Streptococcus pneumoniae are so well established that there cannot be any doubt that the claimed structure is the same as the structure of the polysaccharide disclosed by Forrest et al.  Ravenscroft et al., provide evidence identifying the structure of the serotype 23A capsular polysaccharide is: →4)-β-D-Glcp-(1→3)-[[α-L-Rhap-(1→2)]-[Gro-(2→P→3)]-β-D-Galp-(1→4)]-β-L-Rhap-(1→. Additionally, Ravenscroft et al., teach the 1H NMR spectrum (Fig. 2B) shows signals for the 23A tetrasaccharide.  Thus, the pneumococcal saccharide comprises less than 500 repeat units, and comprises 2 to 20 repeat units.

Response to Arguments
7.	Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. 
The rejection of claims 55, 65 and 67-73 under 35 U.S.C. 102(a)(2) as being anticipated by Alexander et al., as evidenced by Ravenscroft et al., is maintained.  
Applicants argue that Neither Alexander nor Forrest provide any evidence of actually having produced recombinant 23A but merely includes 23A in a long list of other pneumococcal serotypes. 
First, there is no requirement for reduction to practice. The standard is that the claimed invention be described in a patent deemed published under section 122(b). Second, there is no requirement that the claimed pneumococcal polysaccharide be produced recombinantly. 

Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Further, MPEP 2131 states: When a claim covers structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Furthermore, MPEP 2131 states:  “when the species is clearly named Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. In this case, both Alexander et al., both Forrest et al., specifically recite and describe the 23A pneumococcal polysaccharide serotype, therefore  the serotype claim is anticipated no matter how many other additional serotypes are named.  Therefore, none of these arguments are persuasive. 

Applicants assert that neither Forest nor Alexander provides any method to make a recombinant pneumococcal saccharide comprising one or more repeat unit(s) —4)-B-D-Glcp-(1—3)-[[a- LRhap-(1—2)]-[Gro-(2—+P—3)]-B-D-Galp-(1—4)]-B-L-Rhap-(1—, wherein the pneumococcal saccharide comprises less than 500 repeat units. They were not in possession of the invention.  In response, Applicants are reminded that none of the claims are drawn to a method to make a recombinant pneumococcal saccharide. Therefore, this argument is misplaced since all of the claims are drawn to a product, -L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein wherein the pneumococcal saccharide comprises less than 500 repeat units.
	Applicants urge that the claims requires a recombinant pneumococcal saccharide. As described in the patent application on page 16, lines 3 to 10 “A recombinant pneumococcal saccharide of the invention may differ from a wild-type (WT) pneumococcal saccharide due to having a different number of repeat units (for example, the synthetic (e.g. recombinant pneumococcal saccharide may have fewer repeat units that a WT pneumococcal saccharide). 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a recombinant pneumococcal saccharide and that a recombinant pneumococcal saccharide may have fewer repeat units that a WT pneumococcal saccharide)  are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Finally, applicants are reminded that by definition Capsular polysaccharides are water-soluble, commonly acidic, and have molecular weights on the order of 100,000 to 2,000,000 daltons. They are linear and consist of regularly repeating subunits of one to six monosaccharides.  As a rule of thumb, polysaccharides contain more than ten monosaccharide units; therefore, applicants arguments about the number of repeating 


 Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Karlsson et al., ( Eur. J Biochem. 1998 July1;255(1):296-302 teach chemical structures of the capsular polysaccharides from Streptococcus pneumoniae types 32F and 32A polysaccharides are composed of tetrasaccharide repeating units.  Richards et al., (Biochem & Cell Biol. Vol 66; No7; July 1988) teach the capsular polysaccharides from Streptococcus pneumoniae types 23F polysaccharides is composed of tetrasaccharide repeating units.  Richards et al., (Can J Biochem Cell Biol 1985 Sep;63(9):953-68) teach the structure of the specific capsular polysaccharide of Streptococcus pneumoniae type 11F is a repeating tetrasaccharide unit.  


Conclusion
9.	No claims allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645